DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The DRIIC cell size has been rendered indefinite by the use of the term “substantially”.
The term “substantially” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The DRIIC cell size has been rendered indefinite by the use of the term “substantially”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,5,6,10,11,12,15,16,20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi(US 2018/0039154 2017/0170556)  in view of Carey et al.(US 2017/0170556).
Considering Claim 1 Hashemi discloses a device comprising: a photonic integrated circuit (PIC)(See Paragraph 26 i.e. optical integrated circuit) comprising an optical phased array(See Paragraph 61, fig. 6 i.e. an optical phased array(fig. 6)), the optical phased array comprising multiple array elements(See Paragraph 61, fig. 6 i.e. the optical phased array comprising multiple array elements(sub-row boundary,sub-row(X4))), each array element comprising (i) an antenna element configured to transmit or receive optical signals and (ii) a phase modulator configured to phase-shift the optical signals transmitted or received by the antenna element(See Paragraph 84, fig. 6 i.e. each array element comprising (i) an antenna element(optical antennas) configured to transmit or receive optical signals and (ii) a phase modulator(phase shifters(ɸc1… ɸc1, ɸ1… ɸ8)) configured to phase-shift the optical signals transmitted or received by the antenna element); and digital register in integrated circuit(DRIIC) cell configured to receive digital inputs and to provide outputs to the phase modulators of the associated array elements in order to control the phase-shifts of the optical signals transmitted or received by the antenna elements based on the digital inputs(See Paragraph 125, fig. 23 i.e.  digital registers in integrated circuit cell(2302) has a DSP configured to receive digital inputs from A/D converter and to provide outputs to the phase modulators of the associated array elements(2300) in order to control the phase-shifts of the optical signals transmitted or received by the antenna elements based on the digital inputs).
Hashemi does not explicitly disclose multiple digital registers in integrated circuit (DRIIC) cells, each DRIIC cell associated with one of the array elements.
Carey teaches multiple digital register in integrated circuit (DRIIC) cells, each DRIIC cell associated with one of the array elements(See Paragraph 31,34, fig. 1 i.e. multiple digital register in integrated circuit (DRIIC) cells(integrated digital registers) in the array of dither circuits(130a…130d)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Hashemi, and have multiple digital register in integrated circuit (DRIIC) cells, each DRIIC cell to be associated with one of the array elements, as taught by Carey, thus improving transmission signal quality by controlling the respective phase shifts using respective digital registers, as discussed by Carey (Paragraph 22,31).
Considering Claim 2 Hashemi and Carey disclose the device of claim 1, wherein each DRIIC cell is configured to provide output voltages to the phase modulator of the associated array element, the output voltages configured to adjust the phase-shift provided by the phase modulator of the associated array element(See Carey: Paragraph 34,41,45, fig. 2b i.e. each DRIIC cell is configured to provide output voltages to the phase modulator of the associated array element, the output voltages(232a,232b) configured to adjust the phase-shift provided by the phase modulator(270a,270b) of the associated array element ).
Considering Claim 5 Hashemi and Carey disclose the device of claim 2, wherein the DRIIC cells are configured to function as digital-to-analog converters that convert the digital inputs into analog output voltages spanning a specific range of voltages(See Hashemi: Paragraph 125, fig. 23 i.e. DRIIC cell(2302) is configured to function as digital-to-analog converters(DACs) that convert the digital inputs into analog output voltages spanning a specific range of voltages).
Considering Claim 6 Hashemi and Carey disclose the device of claim 1, wherein each DRIIC cell has a size that substantially matches a size of the associated array element(See Carey: Paragraph 34, fig. 1 i.e. wherein each DRIIC cell(130a…130d) has a size that substantially(since substantial is a relative term, any size can read on the limitation) matches a size of the associated array element(140a…140d)).
Considering Claim 10 Hashemi and Carey disclose the device of claim 1, wherein: the optical phased arrays; and the device includes multiple DRIIC cells(See Carey: Paragraph 31,34, fig. 1 i.e. multiple digital register in integrated circuit (DRIIC) cells(integrated digital registers) and phase array(230a,230b of fig. 2a) in the array of respective dither circuits(130a…130d)).
Hashemi and Carey do not explicitly disclose the device of claim 1, wherein: the optical phased array includes at least one million array elements; and the device includes at least one million DRIIC cells
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hashemi and Carey such that the optical phased array to include at least one million array elements; and the device to include at least one million DRIIC cells or any number of phase arrays or cells because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Hashemi and Carey. 
Claim 11 is rejected for the same reason as in claim 1.
Claim 12 is rejected for the same reason as in claim 2.
Claim 15 is rejected for the same reason as in claim 5.
Claim 16 is rejected for the same reason as in claim 6.
Claim 20 is rejected for the same reason as in claim 10.
Claims 9,19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi(US 2018/0039154)  in view of Carey et al.(US 2017/0170556) further in view of Osenbach et al.(US 2019/0391348).
Considering Claim 9 Hashemi and Carey does not explicitly disclose the device of claim 1, wherein a layer of the DRIIC cells is flip-chip bonded to the photonic integrated circuit.
Osenbach teaches the device of claim 1, wherein a layer of the DRIIC cells is flip-chip bonded to the photonic integrated circuit(See Paragraph 73,3, fig. 12 i.e. a layer of the DRIIC cells(DSP) is flip-chip bonded to the photonic integrated circuit(XCVR PIC)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Hashemi and Carey, and have a layer of the DRIIC cells to be flip-chip bonded to the photonic integrated circuit, as taught by Osenbach, thus providing an efficient transmission system by minimizing losses by minimzing transmission distance between PICs, DSPs by directly attaching different unit using flip-chip technology, as discussed by Osenbach (Paragraph 8,36).
Claim 19 is rejected for the same reason as in claim 9.
Allowable Subject Matter
Claims 3,4,7,8,13,14,17,18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIBRET A WOLDEKIDAN/ Primary Examiner, Art Unit 2637